Title: From Benjamin Franklin to Thomas Cushing, 9 March 1773
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, March 9. 73
I did myself the Honour of Writing to you the 2d of December, and the 5th of January past. Since which I have received your Favour of Nov 28. inclosing the Votes and Proceedings of the Town of Boston, which I have reprinted here with a Preface. Herewith I send you a few Copies.
Governor Hutchinson’s Speech at the Opening of your Jany. Session, has been printed and industriously circulated here by (as I think) the ministerial People, which I take to be no good Sign. The Assembly’s Answer to it is not yet arriv’d, and in the mean while it seems to make Impression on the Minds of many not well acquainted with the Dispute. The Tea Duty however, is under the Consideration of Parliament for a Repeal on a Petition from the East India Company; and no new Measures have been talked of against America as likely to be taken during the present Session; I was therefore preparing to return home by the Spring Ships: But have been advis’d by our Friends to stay till the Session is over; as the Commission sent to Rhodeisland, and the Discontents in your Province, with the Correspondence of the Towns, may possibly give Rise to something here, when my being on the Spot may be of Use to our Country. So I conclude to stay a little longer. In the mean time I must hope that great Care will be taken to keep our People quiet, since nothing is more wish’d for by our Enemies, than that by Insurrections we should give a good Pretence for increasing the Military among us, and putting us under more severe Restraints. And it must be evident to all that by our rapidly increasing Strength we shall soon become of so much Importance, that none of our just Claims of Privilege will be as heretofore unattended to, nor any Security we can wish for our Rights be deny’d us. With great Respect, I have the Honour to be, Sir, Your most obedient humble Servant
B Franklin
Thos Cushing Esqr
